On Application for Rehearing.
The opinion of the court was delivered by
Watkins, J.
In the succession of Pablo Sala, this day decided on rehearing, we held, upon a rehearing of the question of the unconstitutionality of Act 30 of 1894, that our former opinion was correct, and the act unconstitutional and therefore void.
On the rehearing of this cause the question was thoroughly examined, and reargued with great learning and ability on both sides, but neither that argument nor the authorities cited has, in the least degree, shaken our conclusions; on the contrary, they have confirmed us in the correctness of our original conclusions.
It is therefore ordered and decreed that our original judgment and decree remain undisturbed.